DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/11/21.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, these claimed features must be shown or the feature(s) canceled from the claim(s):  
Claim 16: “the hole is positioned at least partially in the optically active inner region”. While the instant specification sets forth in paragraph [0013] that “an optically (photovoltaically) active inner region is formed by the solar cells”, it can be seen in Figure 5 that no solar cell 12 is formed where the hole 17 is located. Additionally, Figure 6 shows that no solar cell is formed where hole 17 is located. Therefore, the drawings fail to show “the hole is positioned at least partially in the optically active inner region” as claimed.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the hole is positioned at least partially in the optically active inner region such that…at least one solar cell is divided into two solar sub-cells or has a shortened length” in the last clause. It is unclear how the hole can be positioned at least partially in the optically active region when the same area has at last one solar cell divided into two solar sub-cells or has a shortened length such that the area would not be considered to be 
Additionally, it is unclear which of the two holes previously mentioned to be associated with the two conductor tracks is being referenced by the limitation. Clarification is requested.
Claim 17 recites the limitation “the hole is arranged over a zone of the layer structure, in which zone all layers are removed or not applied up to at least the back electrode layer” in the last clause. However, claim 16 from which claim 17 depends upon recites the hole is positioned at least partially in the optically active inner region of the solar cells, such that it is unclear how the region can be an optically active inner region if all layers are removed or not applied up to at least the back electrode layer of the layer structure as recited. As set forth above, one of ordinary skill in the art would appreciate that an optically active region of a solar cell would include at least the absorber layer and electrodes, such that claim 17 defines the region as having nothing more than just the back electrode layer. 
Additionally, it is unclear which of the two holes previously mentioned to be associated with the two conductor tracks is being referenced by the limitation. Clarification is requested.
Claim 18 recites the limitation “the zone includes an indentation of the inner region”. As pointed out above, if the hole was set forth to be positioned at least partially in the optically active inner region in claim 16 from which claim 18 depends upon. It is unclear how the zone in not in the inner region as stated. Clarification is requested. 
Claim 20 recites the limitation “a flat contact element” in line 4. It is unclear if the limitation is intended to be referencing the same flat contact element as recited in claims 19 and 20 or another flat contact element. For the purpose of examination, the limitation has been interpreted to be directed to the same flat contact element as recited in claims 19 and 20. Appropriate correction is requested.
Claims 22 and 29 recite the limitation “a separating line cuts through the back electrode layer in a full layer thickness and surrounds the flat contact element like a frame in the optically active inner region or within an indentation”. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “frame” in claim 22 is used by the claim to mean “partially surrounding,” while the accepted meaning is “an open case or structure made for admitting, enclosing, or supporting something or an enclosing border” according to Merriam-Webster. The term is indefinite because the specification does not clearly redefine the term. It can be seen in Figure 5 that the separating line 27 (27’) does not enclose the flat contact element 24 (24’) as it is only on three of the four sides. Additionally, no commonly accepted use of the terminology “frame” includes situations 
	It is also unclear what is meant by the phrase “within an indentation” without providing further details. It is not immediately clear where this “indentation” is located or what kind of indentation is to be interpreted from the language. Additional details are requested to clarify the language. 
Claim 23 recites the limitation “the section of the back electrode layer is electrically separated from a remaining section of the back electrode layer by a separating line cutting through the back electrode layer”. However, claim 22 from which claim 23 depends upon already recites a separating line cuts through the back electrode layer, such that it is unclear if the separating line recited in claim 22 encompasses the separating line referenced in claim 23. For the purpose of examination, the limitation has been interpreted to be directed to the same separating line as in claim 22. Appropriate correction is requested.
Claim 24 recites the limitation “the flat contact element is physically spaced apart from the conductor track”. However, claim 22 from which claim 24 depends upon recites the flat contact element contacts a section of the back electrode layer that is electrically isolated from the solar cells, such that it is unclear how electrical connection can be established, as set forth in claim 21, if it is electrically isolated and physically spaced apart from the conductor track. Clarification is requested.
Claim 31 recites the limitations “the tapping point” and "the conductor track" in lines 1-2.  It is unclear which of the tapping points on the two conductor tracks and which of the two conductor tracks as set forth in claim 16 is being referenced by the limitations. Clarification is requested.
Claim 32 recites the limitation “the hole in the substrate…the conductor track that corresponds to 1% to 10% of a distance between the two conductor tracks” in line 2. There is insufficient antecedent basis for this limitation in the claim as claim 16 from which claim 32 depends upon has only recited the two conductor tracks and no additional conductor tracks. Additionally, it is unclear which of the two holes previously mentioned to be associated with the two conductor tracks is being referenced by the limitation. Appropriate correction and clarification are requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 21, 25-28, 30, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2013/0167898).
Regarding claim 16, Hong discloses a solar module (100), comprising: 
a flat substrate (500); and 
solar cells (S1-S6) connected in series ([0087]; see Figure 5) between two conductor tracks (outer lead wires OL1-1; [0101]) and arranged on a first side of the flat substrate (side facing away from the junction box 400; see Figure 5), 
the two conductor tracks extend in each case along a first dimension of the module or substrate (horizontal direction of the module; see Figure 5),
an optically active inner region (rectangular area where the solar cells are located; see Figures 1 and 5) surrounded by an optically inactive edge region (border outside of where the solar cells are located; see Figure 1), 
wherein a hole in the substrate (it is disclosed there are through holes in the substrate; [0128]), 
a junction box (400) on a second side of the substrate (side facing the junction box; see Figure 5), and 
an electrical connection (OL1-2, OL1-3, and OL1-4) between a tapping point on the conductor track (where OL1-2 is connected to OL1-1; [0120]) and a connection point of the junction box (where OL1-4 is connected to the junction box; [0120]) are associated with each conductor track (see Figure 5), and 
wherein the hole is positioned at least partially in the optically active inner region (see Figure 5, where the junction box and subsequently, the through holes are positioned in the 
	Regarding claim 17, Hong discloses all the claim limitations as set forth above, and further discloses a layer structure applied on the substrate (the solar cells in strings S2 and S5 are on the substrate and have a layer structure as shown in Figure 4; see Figure 5), the layer structure comprising a back electrode layer (220), a front electrode layer (214), and an absorber layer (211) arranged between the back and the front electrode layer (see Figure 4), wherein the hole is arranged over a zone of the layer structure (see Figure 5), in which zone all layers are removed or not applied up to at least the back electrode layer (only the interconnector 220 is located where the hole/junction box is located as shown in Figure 5).
Regarding claim 18, Hong discloses all the claim limitations as set forth above, and further discloses the zone includes an indentation of the inner region (where strings S3 and S4 have one less solar cell; see Figures 1 and 5).
Regarding claims 19 and 21, Hong discloses all the claim limitations as set forth above, and further discloses the electrical connection has a flat contact element electrically connected to the conductor track (as set forth above), the contact element at least partially spanning the hole (OL1-4 is in the hole in order to connect to the junction box).
claim 25, Hong discloses all the claim limitations as set forth above, and further discloses the flat contact element is in physical contact with the conductor track (as set forth above; see Figure 5).
Regarding claim 26, Hong discloses all the claim limitations as set forth above, and further discloses the flat contact element overlaps the conductor track (see Figure 5).
Regarding claims 27 and 28, Hong discloses all the claim limitations as set forth above, and further discloses the conductor track extends along a dimension of the substrate (length wise; see Figure 5), and wherein the electrical connection comprises an end section at a right angle relative to the dimension of the substrate (OL1-2; see Figure 5) or an intermediate section of the conductor track, routed through the hole on the second side of the substrate.
Regarding claim 30, Hong discloses all the claim limitations as set forth above, and further discloses all layers of the layer structure are removed or not applied in the region of the end section or the intermediate section of the conductor track (as set forth above in claim 17).
Regarding claim 33, Hong discloses all the claim limitations as set forth above, and further discloses all solar cells have an optically active area of the same size (see Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2013/0167898), as applied in claim 19, and further in view of Kuster et al. (WO 2014/086914; see English machine translation).
claim 20, Hong discloses all the claim limitations as set forth above, but the reference does not expressly disclose the flat contact element is electrically contacted by a contact stamp of the junction box pushing through the hole, wherein the contact stamp protrudes from the junction box and directly contacts a surface of a flat contact element facing away from a light-entry side.
	Kuster discloses a junction box (7) for a solar module (see Figure 1a), wherein a flat contact element (busbar 13) is electrically contacted by a contact stamp (contact element 9) of the junction box pushing through a hole (contact hole 5), and wherein the contact stamp protrudes from the junction box and directly contacts a surface of a flat contact element facing away from a light-entry side (see Figure 1a, where 1 is the front plate and 2 is the rear plate).
As Hong is not limited to any specific examples of the contact structure between the junction box and the flat contact element and as the above recited contact structure between the junction box and the flat contact element were well known in the art before the effective filing date of the claimed invention, as evidenced by Kuster above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any known contact structure between the junction box and the flat contact element for a photovoltaic module, including the above recited contact structure in the device of Hong.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Response to Arguments
Applicant's arguments filed 11/11/21 have been fully considered but they are not persuasive. 

However, contrary to applicant’s belief, it is unclear how anyone of one of ordinary skill in the art is to understand the holes are formed by the solar cells when the instant specification explicitly states there are no solar cells formed as shown in Figures 4-7 that where hole 17 is formed, there are no layers of any part of the solar cell. Applicant’s own disclosure already set forth in paragraph [0013] that “an optically (photovoltaically) active inner region that is formed by the solar cells”, such that it is clear that an optically active inner region must be photovoltaically active. Such a region cannot be formed without the photovoltaically active material and cannot even be accomplished with just a layer of electrode. One of ordinary skill in the art would understand this to be the interpretation of the language used by applicant. Therefore, it is unclear how the hole is to be positioned at least partically in the optically active inner region as claimed when none of the figures depict the hole to be anywhere near a photovoltaically active region. At best, the hole is surrounded by the back electrode layer 4, which as stated, is not considered by one of ordinary skill in the art to be an “optically active inner region” or “photovoltaically active region”. Therefore, the argument was not found to be persuasive.

Applicant argues that Hong does not disclose “the two conductor tracks extend in each case along a first dimension of the module or substrate”. However, Hong discloses the claimed feature in Figure 5, as set forth in the Office Action above.
Applicant’s further argument that Hong does not discuss distance between the two conductor tracks and the tapping points was not found to be persuasive because it is not related to the claimed invention in claim 16. 
Applicant also argues that Hong does not teach nor disclose “at least one solar cell is divided into two solar sub-cells or has a shortened length” because Hong only discloses the number of solar cells in a string is reduced but not the cells themselves. However, each string of solar cells is read upon the claimed solar cell, such that at least one solar cell (or string) has a shortened length as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721